Citation Nr: 0729055	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1993 to 
February 1996, with prior active service totaling seventeen 
years, eight months, and twenty-four days.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC, for the conduct of additional 
development.  Following the AMC's attempts to complete the 
requested actions, the case has since been returned to the 
Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

One of the reasons underlying the Board's decision to remand 
this matter in June 2006 was the need to clarify the finding 
set forth by the RO in its rating decision of April 2003 that 
the veteran's seborrheic dermatitis was affecting 3.5 percent 
of the entirety of his body.  Despite the Board's specific 
directive on remand that the RO offer clarification for its 
finding, including the specific item of evidence upon which 
it was determined that 3.5 percent of the veteran's body was 
affected, no such clarification or attempt to obtain 
clarification by the AMC is indicated.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Remand is thus required for 
corrective action.  

In addition, on remand a VA skin examination was undertaken 
in October 2006 pursuant to the Board's request.  Although 
not specifically sought by the Board, the AMC requested that 
the VA examiner offer an opinion as to the degree to which 
the veteran's exposed skin and total body areas were affected 
by his skin disorder when evaluated by VA both in March 2003 
and October 2006.  In response, the examiner noted in a 
December 2006 addendum to his earlier report that, at the 
time of a VA medical examination in March 2003, 50 percent of 
the exposed area and 10 percent of the total body area were 
affected, with the Board noting that as much as a 60 percent 
evaluation is theoretically for assignment therefor under 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  As of 
October 2006, the VA examiner concluded that less than one 
percent of the exposed and total body areas were involved, 
and the Board notes that, if that alone were the basis of 
rating, a 0 percent evaluation would be assignable.  
Thereafter, the AMC in its supplemental statement of the case 
of April 2007 chose not to address the impact of the vast 
discrepancy in the degree of skin involvement, or even 
reference the existence of the December 2006 opinion, in 
violation of 38 C.F.R. § 19.31 (2006).  

On the basis of the foregoing, further medical input is 
deemed necessary.  First, the December 2006 opinion needs to 
be clarified to determine if the written report accurately 
conveyed the VA examiner's opinion as to the involvement of 
the veteran's seborrheic dermatitis both in March 2003 and 
October 2006.  Secondly, the basis for the examiner's opinion 
as to degree of involvement in March 2003 must be clarified.  
Lastly, if the December 2006 opinion was originally conveyed 
correctly, it must be ascertained from the October 2006 
examiner whether the veteran's seborrheic dermatitis is a 
disorder that is subject to waxing and waning and for what 
reason(s).  If is subject to varying levels of involvement, 
then a further VA skin examination is needed during a period 
of exacerbation or greater involvement in order to assist VA 
in the rating of such disorder.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should request that the RO 
clarify on what basis it determined in a 
rating decision of April 9, 2003, that 
the veteran's seborrheic dermatitis 
affected less than 3.5 percent of his 
entire body, noting the specific item of 
evidence upon which it based that 
statement.  

2.  All pertinent records of VA medical 
treatment not already on file which were 
compiled at VA facilities, including 
those prepared at the VA Medical Centers 
in Dallas and Waco, Texas, since December 
2006, must be obtained for inclusion in 
the veteran's claims folder.

3.  The October 2006 report of a VA skin 
examination performed by J. May, PA-C., 
at the VA Medical Center in Dallas, 
Texas, and the addenda to that report 
prepared in October and December 2006, 
must be returned to Physician Assistant 
May for the preparation of a further 
addendum to his earlier report.  The 
claims folder in its entirety is to be 
furnished to Physician Assistant May or 
his designee for use in the study of this 
case.  An additional examination by 
Physician Assistant May, or by another 
medical professional if Physician 
Assistant May is unavailable, is 
authorized if deemed necessary.  
Regardless of whether an additional 
examination is undertaken, Physician 
Assistant May or his designee must 
address the following in an addendum, 
providing where appropriate, a 
professional opinion, with full 
supporting rationale:

Clarify your opinions set forth 
in a December 2006 addendum to 
your October 2006 examination 
report that a separate VA 
examination in March 2003 had 
indicated 50 percent 
involvement of the exposed 
areas and 10 percent of the 
total body surface, with the 
October 2006 evaluation showing 
involvement of less than one 
percent of the exposed and 
total body areas.  
Specifically, was it your 
opinion then and is it your 
opinion now that the veteran's 
service-connected seborrheic 
dermatitis, alone, produced 50 
percent involvement of the 
exposed areas and 10 percent 
involvement of the total skin 
surface in March 2003 and less 
than one percent of the exposed 
and total body areas in October 
2006?  In addition, Physician 
Assistant May should (i) 
reference what finding or 
manifestation set forth in the 
March 2003 examination report 
does he base his assessment of 
skin involvement at that time; 
(ii) explain the difference in 
the degree of skin involvement 
between 2003 and 2006 and the 
reasons therefor; and (iii) 
opine  whether the veteran's 
seborrheic dermatitis is a 
disorder that is subject to 
varying levels of involvement 
and, if so, why? 

4.  If and only if Physician Assistant 
May affirms his December 2006 opinion as 
to the degree of skin involvement in 
March 2006 and/or describes the veteran's 
seborrheic dermatitis as a disorder 
subject to varying severity, then the 
veteran must be afforded a VA skin 
examination by a VA dermatologist during 
a period of exacerbation of his service-
connected seborrheic dermatitis for its 
evaluation at that time.  The claims 
folder in its entirety is to be furnished 
to the examining physician for use in the 
study of this case. 

5.  Lastly, the AMC must readjudicate the 
issue of the veteran's entitlement to an 
increased (compensable) rating for 
seborrheic dermatitis, based on all of 
the evidence of record, including the 
December 2006 addendum to the VA 
examination report of October 2006, and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
AMC/RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



